Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 21, 2019

                                       No. 04-19-00128-CV

                                         Rajah JEFFERS,
                                             Appellant

                                                 v.

               HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO,
                                 Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV00800
                      The Honorable John Francis Davis, Judge Presiding


                                          ORDER
       Appellant’s brief was due May 3, 2019. Neither the brief nor a motion for extension of
time has been filed.

         We therefore ORDER appellant to file, on or before May 31, 2019, his appellant’s brief
and a written response reasonably explaining his failure to timely file the brief. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a).

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court